t c memo united_states tax_court haidee joy petitioner v commissioner of internal revenue respondent docket no 878-07l filed date haidee joy pro_se laura l buckley for respondent memorandum findings_of_fact and opinion haines judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection of petitioner’s unpaid and years at issue federal_income_tax liabilities the issue is whether the 1unless otherwise indicated section references are to the internal_revenue_code as in effect for the years at issue filing of a notice_of_federal_tax_lien is barred by the period of limitations on collection under sec_6502 findings_of_fact petitioner resided in california at the time her petition was filed petitioner filed federal_income_tax returns for the years at issue but failed to pay the balances shown as due on the returns on date petitioner and respondent executed a form_900 tax_collection_waiver extending the period of limitations on collection activities until date for inter alia the years at issue on date petitioner and respondent entered into an installment_agreement by which petitioner would pay the outstanding liabilities at some point undisclosed in the record petitioner defaulted on the installment_agreement on date respondent issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice_of_federal_tax_lien for the years at issue on date petitioner requested an appeals hearing under sec_6320 petitioner indicated that she did not agree with the filing of the tax_lien petitioner stated it is my belief that these amounts are unenforceable as the statute_of_limitations has run i hereby request that all federal tax_liens associated with your notices of amount due be released on date respondent’s appeals officer sent petitioner a letter scheduling a telephone conference and requesting financial data on date petitioner sent the appeals officer a letter requesting a correspondence hearing on date the appeals officer sent petitioner a letter and a copy of the previously executed form_900 petitioner replied stating that the amounts listed on the form_900 were related to her form sec_941 employer’s quarterly federal tax_return not her form sec_1040 u s individual_income_tax_return petitioner further stated that she would not provide the requested financial information because the period for collection had expired on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or for the years at issue respondent determined that all appropriate requirements of law and administrative procedures had been met that the notice_of_federal_tax_lien balanced the need for efficient collection with the concerns of the taxpayer that collection be no more intrusive than necessary and that the statutory period for collection had not expired accordingly the notice_of_federal_tax_lien was sustained in full opinion sec_6320 requires that the commissioner furnish a taxpayer with written notice of the filing of a federal_tax_lien within business days after the lien is filed sec_6320 further provides that the taxpayer may request an appeals hearing within days beginning on the day after the 5-day period described above sec_6320 b if the taxpayer requests a hearing under sec_6320 an appeals officer of the commissioner must hold the hearing sec_6320 within days of the issuance of the appeals officer’s determination the taxpayer may seek judicial review of the determination sec_6330 petitioner claims that the period of limitations on collection expired before the notice_of_federal_tax_lien was mailed to her and therefore respondent’s notice_of_federal_tax_lien was unenforceable and should be withdrawn see sec_6322 sec_6325 sec_6326 generally the period of limitations for collection of assessed federal income taxes begins on the date taxes are assessed and ends years thereafter sec_6502 129_tc_160 before the 10-year period of limitations expires it may be extended for any period agreed upon in writing by the commissioner and the taxpayer sec_6502 sec_301_6502-1 proced admin regs as in effect on date see 631_f2d_599 9th cir however in congress enacted the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec c 112_stat_764 which provides that an extension entered into on or before date expires on the latest of the last day of the 10-year period under sec_6502 date or in the case of an extension in connection with an installment_agreement the 90th day after the end of the period of such extension mcardle v commissioner tcmemo_2008_189 on date well within the 10-year period for collection the parties agreed to extend the period for collection until date petitioner testified that she signed the extension so that she could enter into an installment_agreement accordingly the court finds that the extension was entered into in connection with an installment_agreement under sec_6502 and rra section c the period for collection expires on the 90th day after december 2congress has since enacted a new sec_6502 to provide that extensions of the 10-year period of limitations on collection made after date may be made only in certain situations including an extension made in connection with an installment_agreement internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_764 see sec_301_6502-1 proced admin regs and the collection_period had not expired when the notice_of_federal_tax_lien was sent on date contrary to petitioner’s assertion the form_900 clearly shows that the unpaid tax_liabilities at issue relate to form_1040 individual income_tax liabilities not form_941 employer tax_liabilities petitioner offered no evidence which would indicate the information provided on the form_900 is inaccurate petitioner also alleges that she signed the form_900 under duress however she offered no evidence to support the allegation accordingly the court finds that the parties extended the period of limitations on collection of petitioner’s unpaid federal_income_tax liabilities for the years at issue and that the filing of a notice_of_federal_tax_lien is not barred by sec_6502 petitioner presented no other basis for her claim that the notice_of_federal_tax_lien is inappropriate therefore the notice_of_federal_tax_lien is sustained in full to reflect the foregoing decision will be entered for respondent 3the court also notes that the period for collection under sec_6502 was suspended on date the date petitioner requested a hearing under sec_6320 and will continue to be suspended during the period in which the hearing and any related appeal are pending see sec_6320 sec_6330 117_tc_127
